Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0001377
                                                      13-APR-2015
                                                      08:09 AM
                          SCAD-14-0001377


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                           MARK L. WEBER,

                             Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 14-063-9206)


                         ORDER OF DISBARMENT

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Office of Disciplinary


 Counsel’s December 22, 2014 petition for issuance of a reciprocal


 discipline notice to Respondent Mark L. Weber, pursuant to Rule


 2.15(b) of the Rules of the Supreme Court of the State of Hawai'i

 (RSCH), the memorandum, affidavit, and exhibits appended thereto,


 the December 30, 2014 Notice of Reciprocal Discipline issued by


 this court, and the record, it appears that, on April 8, 2014,


 the Supreme Court of California disbarred Respondent Weber for


 stealing numerous checks from his firm’s accounts, forging the


 firm’s signatory attorney’s signature or otherwise altering them,


 and converting the $11,126.00 in proceeds to his own use and

benefit, over a twelve-month period, despite being given repeated

chances by his law firm to reform his conduct, thereby, in the

conclusion of the California Supreme Court, “wilfully engag[ing]

in acts of moral turpitude, dishonesty, and corruption.”     The

California Supreme Court found no factors in mitigation, and

found, in aggravation, that Weber demonstrated bad faith,

dishonesty, indifference toward rectification or atonement for

the harm inflicted on others, and contempt for the disciplinary

proceedings.   Such conduct, if committed in this jurisdiction,

would represent violations of HRPC Rules 8.4(c) and 8.4(g) and

justify disbarment.   It further appears that this court’s

December 30, 2014 Notice of Reciprocal Discipline was served on

Respondent Weber on February 19, 2015 and, by the terms of the

December 30, 2014 order, RSCH Rule 2.15(b), and Rule 6(a) of the

Hawai'i Rules of Civil Procedure,     Respondent Weber had until

March 23, 2015 to respond to the Notice with any reasons as to

why reciprocal discipline should not be imposed upon him.

Respondent Weber has failed to respond and a review of the record

and precedent demonstrates, pursuant to RSCH Rules 2.15(c) and

(d), that reciprocal discipline is authorized and justified.

Therefore,

          IT IS HEREBY ORDERED that Respondent Mark L. Weber is


disbarred from the practice of law in this jurisdiction, pursuant


to RSCH Rules 2.3(a)(1) and 2.15(c), effective thirty days after



                                 2

the entry of this order.


          IT IS FURTHER ORDERED that Respondent Weber shall, in


accordance with RSCH Rule 2.16(d), file with this court within 10


days after the effective date of his disbarment, an affidavit


showing compliance with RSCH Rule 2.16(d). 


          IT IS FURTHER ORDERED that Respondent Weber shall bear


the costs of these reciprocal proceedings, pursuant to RSCH Rule


2.3(c), upon the timely submission of a verified bill of costs by


the Office of Disciplinary Counsel.


          DATED: Honolulu, Hawai'i, April 13, 2015.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                3